Title: To Thomas Jefferson from Samuel Blodget, Jr., 8 September 1792
From: Blodget, Samuel, Jr.
To: Jefferson, Thomas



Sir
Boston Sept. 8th 1792

I have taken the liberty to enclose a letter to the Commissioners of the City of Washington, beleiving that Mr. Jonson may still be with you, and that it may be proper for him to know, that I do not neglect my duty to him, to you, and to the City. Your pardon I hope to obtain, for the trouble I give you, because I know your friendship and favour to the parties, and to the object of my letter. I have nothing interesting to add, save that the burthen of the loan to the City, still rests with me, but I am yet very sanguine in favour of every thing respecting our City. I hope soon to pay my respects to you in person. I am Sir your very humble Servt

S Blodget Junr

